Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “A method of generating hydrogen gas according to claim 5”.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11-12, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077).
Claim 1:	Gu in Figure 1 discloses a hydrogen generating system (1), comprising: 
a control unit (24); 
a liquid storage (water storage vessel 16) having an intake port (via line 20) for receiving liquid reactant (water) from an external source (10), an exhaust port (via line 14) for expelling liquid reactant (water) from the liquid storage (water storage vessel 16); 
a liquid heating unit (water pre-heater 17) having an exhaust port (11), an intake port (via 15) for receiving liquid reactant (water) from the liquid storage (water storage vessel 16), heating elements (36, in Figure 2) controllable by the control unit (24, via temperature sensor), the liquid heating unit adapted to heat an amount of liquid reactant such that a portion of the liquid reactant enters a gaseous phase; 
a reaction chamber (10) having an intake port (11) in fluid communication with the liquid heating unit exhaust port (11) via a control valve (22), the control valve (22) controlled by the control unit (24), the reaction chamber containing a solid reactant (a metal hydride) and adapted to receive an amount of heated reactant (water) from the  liquid heating unit (17), which the heated reactant (water) is dispersed through the solid reactant (metal hydride) thereby producing at least a product gas, the product gas 
a heat transfer means (i.e. water heat) adapted to transfer heat from the reaction chamber (10) to the liquid heating unit (17)(e.g. paragraph [0034] discloses a water pre-heater 17 using the waste heat from the hydrogen generation reaction); and 
a condensation unit having an intake port for receiving said product gas from said reaction chamber, an exhaust port for channeling primarily hydrogen gas out of said condensation unit, said condensation unit adapted to substantially condense said heated reactant (paragraph [0038], lines 8-11, discloses “An additional condenser (not shown) somewhere along line 20 can also be used to condense and recycle residual water. The hydrogen entering the storage vessel 16 leaves this vessel 16 via the hydrogen outlet and is fed to the fuel cell 2”; this disclosure has been construed as rendering obvious the recited condenser). See also entire document.
Gu et al. do not disclose a buffer tank located downstream of said condensation unit, said buffer tank adapted to receive and store an amount of hydrogen gas, said buffer tank provided with a pressure sensing means and wherein a pressure of said buffer tank is used to ascertain a start and stop of hydrogen gas generation in the said hydrogen generation system.
Dunn et al. in Figure 2 discloses a hydrogen generating system comprising a buffer tank (92) located downstream of a condensation unit (30), the buffer tank (30) adapted to receive and store an amount of hydrogen gas, the buffer tank (30) provided 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generating system of Gu by incorporating the condenser, buffer tank and pressure sensing means of Dunn et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generation apparatus that would have provided sufficient hydrogen gas to increase endurance of a vehicle severalfold over that provided by batteries (col. 2: 61 – col. 2: 7).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Gu further discloses a liquid driving unit (pump 15) provided between the liquid storage (16) exhaust port and  liquid heating unit (16) intake port, and adapted to propel liquid reactant (water) from liquid storage (16) and into the liquid heating unit (17), said liquid driving unit controllable by the control unit (24)(paragraph [0034] discloses that the control unit has a connection (not shown) to the pump 15).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Gu further discloses a liquid heating unit (17) is adapted to store an amount of heated reactant (steam).
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein Gu further discloses that liquid reactant includes water. 
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 wherein Gu further discloses that the solid reactant comprises of a mixture of hydrogen fuel and a metal based catalyst (a metal hydride, e.g., lithium-, aluminum- or magnesium-hydride). 
	Claim 21:	The rejection of claim 21 is as set forth above in claim1 wherein Gu further discloses that the reaction chamber (28) is easily removable from the system and provided with means of temporarily closing the intake port and gas outlet during its removal. Gu, in paragraph [0036], disclose “…a replaceable cartridge 28, comprising the reaction chamber 10 and the water storage vessel 16 is provided, having quick connectors (not shown) to all relevant media and electric contacts of the fuel cell system 1. Disconnecting, via the quick connectors, would obviously comprise means of temporarily closing the intake port and gas outlet during its removal.
Claim 22:	The rejection of claim 22 is as set forth above in claim 1 wherein Gu further discloses that the heating elements can be operated electrically by resistive heating (paragraph [0046], lines 8-11).
Claim 23:	The rejection of claim 23 is as set forth above in claim 1 wherein Gu et al. discloses that the condensation unit further comprises an excess liquid port for channeling a condensate of the heated reactant out of the condensation unit and 
Claim 24:	The rejection of claim 24 is as set forth above in claim 1 wherein Gu further discloses a pressure sensing means (21) for taking a pressure reading of the reaction chamber (10) and obviously relaying the pressure reading to a control unit, the control unit stopping the hydrogen gas generation in the reaction chamber if the reaction chamber pressure reading exceeds a preset value. 
Gu discloses in paragraph [0035] discloses that the control unit 24 has a connection (not shown) to the pressure sensor. Thus, the pressure sensing means would obviously be capable of relaying the pressure reading to a control unit (24), the control unit stopping the hydrogen gas generation in the reaction chamber if said reaction chamber pressure reading exceeds a preset value.
Claim 25:	The rejection of claim 25 is as set forth above wherein Gu discloses a temperature sensing means for taking a temperature reading of the reaction chamber (10) and obviously relaying the temperature reading to control unit (24), the control unit stopping the hydrogen gas generation in the reaction chamber if said reaction chamber temperature reading exceeds a preset value.
Gu discloses in paragraph [0035] discloses that the control unit 24 has a connection (not shown) to temperature sensors. Thus, the temperature sensing means .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077) as applied to claim 1 above, and further in view of Rusta-Sellehy et al. (US 6,737,184).
Gu and Dunn et al. are as applied, argued, and disclosed above, and incorporated herein.
	Claim 2:	The Gu combination does not disclose a filter unit adapted to filter the primarily hydrogen gas thereby substantially removing unwanted particles from the primarily hydrogen gas.
Rusta-Sellehy et al. in Figure 2 disclose a hydrogen generation system comprising a filter unit (28) adapted to filter a primarily hydrogen gas thereby substantially removing unwanted particles from the primarily hydrogen gas (col. 8: 45-col. 9: 49). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the filter of Rusta-Sellehy et al.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077) as applied to claim 1 above, and further in view of JP 2009-023857 (hereafter JP ‘857).
Gu and Dunn et al. are as applied, argued, and disclosed above, and incorporated herein.
	Claim 4:	The Gu combination does not disclose a control valve adapted to allow release of the heated reactant from the liquid heating unit, the control valve controllable by the control unit.
JP ‘857 in Figure 1 discloses a control valve (V1A-D) adapted to allow release of a heated reactant (via 26) from the liquid heating unit (16), the control valve controllable by a control unit (paragraph [0021]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the control valve of JP ‘857.
.

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077) as applied to claim 1 above, and further in view of Spallone et al. (US 20070042244).
	Gu and Dunn et al. are as applied, argued, and disclosed above, and incorporated herein,
Claim 7:	The Gu combination discloses a fuel cell (2, in Figure 1 of Gu) adapted to generate electricity (Gu, paragraph [0023]) from a supply of hydrogen gas (via 5 in Figure 1 of Gu), the fuel cell located downstream of the buffer tank (92, in Figure 2 of Dunn et al.), and an energy storage (25 of Gu), the energy storage adapted to receive and store an amount of electrical energy from the fuel cell
The Gu combination does not disclose that the storage level of the energy storage relayed to the control unit.
Spallone et al. in Figure 1 disclose a storage level (i.e. a charge state) of an energy storage (battery) relayed to a control unit (106/104)(paragraphs [0026]-[0027]). See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide a system that would have enabled monitoring and controlling hydrogen generation and hydrogen system pressure in hybrid hydrogen fuel and power systems (paragraph [0002], [0005], and [0013]).
Claim 8:	The recitation “ wherein hydrogen gas stored in said buffer tank is released and sent to said fuel cell when said storage level of said energy storage is reduced to a preset level” has been construed as a process limitation that adds no additional structure to the hydrogen generation system of the Gu et al. combination.
However, the Gu combination, in particular, Dunn et al. discloses that hydrogen gas stored in a buffer tank is released and sent of a fuel cell (via 34)  but does not disclose when the storage level of said energy storage is reduced to a preset level.
The Gu combination does not disclose that the storage level of the energy storage relayed to the control unit.
Spallone et al. in Figure 1 disclose a storage level (i.e. a charge state) of an energy storage (battery) relayed to a control unit (106/104)(paragraphs [0026]-[0027]). Spallone et al. further disclose “…The battery state of charge is monitored 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a battery and a buffer tank in communication with a control unit such that the storage level of the energy storage relayed to the control unit, and to as taught in Spallone et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a system that would have enabled monitoring and controlling hydrogen generation and hydrogen system pressure in hybrid hydrogen fuel and power systems (paragraph [0002], [0005], and [0013]).

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077) as applied to claim 1 above, and further in view of JP 2007335144 (hereafter JP ‘144).
Gu and Dunn et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 9:	The Gu combination does not disclose a means of ensuring that the liquid reactant flows out of the liquid storage so long as there is adequate liquid reactant in said liquid storage.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hydrogen generation system of the Gu combination by incorporating the means of JP ‘144.
One having ordinary skill in the art would have been motivated to make the modification to provide a liquid supply pipe that would have enable liquid to be supplied stably even if inclination occurs in the liquid level 0f the tank.
Claim 10:	The rejection of claim 10 is as set forth above in claim 9 wherein JP ‘144 in Figure 1 further discloses that  the means of ensuring that the liquid reactant flows out of the liquid storage comprises a flexible hose (20) with a first end connected to a floatation device (14), and a second end in fluid communication with the liquid storage exhaust port (via 13), and such that that floatation device is adapted to keep the first end of flexible hose underneath a surface of the liquid reactant (12) as long as there is adequate liquid reactant in the liquid storage (11).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077) as applied to claims 1 and 12 above, and further in view of Chen et al. (US 20160049675).

Claim 13:	The Gu combination does not disclose that the hydrogen fuel is sodium borohydride.
Chen et al. discloses a hydrogen generating device, wherein the hydrogen fuel is sodium borohydride (paragraph [0035]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the hydrogen fuel of Chen et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]).
Claim 14:	The Gu combination does not disclose that the hydrogen fuel is any of: boron hydride, nitrogen hydride, carbon hydride, metal hydride, boron nitrogen hydride, boron carbon hydride, nitrogen carbon hydride, metal boron hydride, metal nitrogen hydride, metal carbon hydride, metal boron nitrogen hydride, metal boron carbon hydride, metal carbon nitrogen hydride, boron nitrogen carbon hydride, metal boron nitrogen carbon hydride, or the combination thereof.
Chen et al. discloses a hydrogen generating device, wherein the hydrogen fuel is any of: boron hydride, nitrogen hydride, carbon hydride, metal hydride, boron 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the hydrogen fuel of Chen et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]). 
Claim 15:	The Gu combination does not disclose that the hydrogen fuel is any of: NaH, LiBH4, LiH, CaH2, Ca(BH4)2, MgBH4, KBH4, Al(BH3)3, or the combination thereof.
Chen et al. disclose and hydrogen generation device wherein the hydrogen fuel is any of: NaH, LiBH4, LiH, CaH2, Ca(BH4)2, MgBH4, KBH4, Al(BH3)3, or the combination thereof (paragraph [0036]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen 
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]). 
Claim 16:	The Gu combination does not disclose that the solid reactant may be various compounds having BxNyHz, where x, y and z are any integer numbers.
Chen et al. disclose a hydrogen generating device wherein the solid reactant may be various compounds having BxNyHz, where x, y and z are any integer numbers (paragraph [0036]. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the solid reactant of Chen et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]). 
Claim 17:	The Gu combination does not disclose that the various compounds include: H3BNH3, H2B(NH3)2BH3, NH2BH2, B3N3H6, morpholineborane, (C4H12BNO), (CH2)4O composite material, B2H4, or a combination thereof.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the various compounds of Chen et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]). 
Claim 18:	The Gu combination does not disclose that the metal based catalyst is any of: a cobalt based oxide, a boride, a solid acid, a salt, or a combination thereof.
Chen et al. disclose a hydrogen generation device where the metal based catalyst is any of: a cobalt based oxide, a boride, a solid acid, a salt, or a combination thereof (paragraph [0036]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the metal based catalyst of Chen et al.

Claim 19:	The Gu combination does not disclose that the salt is a compound of the ions of any of: ruthenium (Ru), cobalt (Co), nickel (Ni), copper (Cu), iron (Fe) or a combination thereof.
Chen et al. disclose a hydrogen generation device wherein the salt is a compound of the ions of any of: ruthenium (Ru), cobalt (Co), nickel (Ni), copper (Cu), iron (Fe) or a combination thereof (paragraph [0036]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the metal based catalyst of Chen et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077)  as applied to claim 1 above, and further in view of CN102800875 (hereafter CN ‘875).

Claim 20:	The Gu combination does not disclose a gas regulating means located after a filter and before said buffer tank, said gas regulating means adapted to regulate a pressure and flow rate of a gas passing through it.
CN ‘875 in Figure 1 discloses a gas regulating means (5) located after a filter (3) and after a buffer tank (4), the gas regulating means adapted to regulate a pressure and flow rate of a gas passing through it. Note that CN ‘875 in paragraph [0053] discloses “After the pressure gauge 21 on the reactor line 1 shows that the pressure in the reactor reaches 0.2 MPa, turns on the pressure. Regulating valve 5, after the hydrogen produced in the reactor 1 passes through the water filter 2 and the gas impurity filter 3, it enters the fuel cell form the gas buffer 4…”. The, the regulating means of CN ‘875 is adapted to regulate a pressure and flow rate of the gas. See also entire document.
CN 875 does not disclose that the regulating means is between the filter and the buffer tank.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have shifted the regulating means of CN ‘875 to a location between the filter and buffer tank as it has been held that shifting the regulating means would not have modified the operating of the device.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the regulating means of CN ‘875.
One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell power generation system that would have provided a stable performance and enabled the power generation system to have better reliability (paragraph [0010]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 7,938,077) in view of Gu (US 20160023897).
Claim 26:	Dunn et al. in Figure 2 discloses a method of generating hydrogen gas, comprising the following steps: 
detect a pressure level (via 94) of a buffer tank (92); 

store said hydrogen gas in said buffer tank (col. 4: 26-30).
Dunn et al. do not disclose the steps:
activate a liquid driving unit that propels a liquid reactant from a liquid storage into a liquid heating unit; 
activate heating elements in said liquid heating unit such that at least a portion of the said liquid reactant is heated; 
allow the said heated reactant to disperse inside a reaction chamber containing an amount of solid reactant, the contact between the said heated reactant and solid reactant producing hydrogen gas; 
condense any heated reactant mixed with said hydrogen gas to separate it from the said hydrogen gas; 
transferring an amount of heat generated in the said reaction chamber to the said liquid heating unit; 
return said condensed heated reactant to said liquid storage; 
filter said hydrogen gas to substantially remove unwanted materials.
Gu et al. in Figure 1 disclose the steps:
activate a liquid driving unit (15) that propels a liquid reactant (water) from a liquid storage (16) into a liquid heating unit (17); 

allow the heated reactant (steam) to disperse inside a reaction chamber (10) containing an amount of solid reactant (a metal hydride), the contact between the the heated reactant (steam) and solid reactant (metal hydride) producing hydrogen gas; 
condense any heated reactant mixed with the hydrogen gas to separate it from the hydrogen gas (paragraph [0038], lines 8-11); 
transferring an amount of heat generated in the reaction chamber (10) to the  liquid heating unit (paragraph [0034] which discloses that the water line 14 optionally also contains a water pre-heater 17 using the waste heat from the hydrogen generation reaction); 
return the condensed heated reactant to the liquid storage (an additional condenser (not shown) somewhere along line 20 can also be used to condense and recycle residual water). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dunn et al. with the method steps of Gu.
One having ordinary skill in the art would have been motivated to make the modification to provide a method that would have generated hydrogen in terms of optimization of reaction controlling (paragraph [0008]).

Rusta-Sellehy et al. in Figure 2 disclose a hydrogen generation system comprising a filter unit (28) adapted to filter a primarily hydrogen gas thereby substantially removing unwanted particles from the primarily hydrogen gas (col. 8: 45-col. 9: 49). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the filter of Rusta-Sellehy et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a filter that would have removed fine aerosol particles, catalyst and other particles, thus purifying the hydrogen generated in a reactor before hydrogen is supplied to the fuel cell (col. 3: 36-40).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 7,938,077) in view of Gu (US 20160023897)  as applied to claim 26  above, and further in view of CN 102800875 (herein CN ‘875).
Dunn et al. and Gu are as applied, argued, and disclosed above, and incorporated herein. 
Claim 29:	The Dunn et al. combination does not disclose regulating a pressure and flow rate of a gas passing through it.
CN ‘875 in Figure 1 discloses regulating a pressure and flow rate of a gas passing through it (via gas regulator 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the Dunn et al. combination by incorporating the regulating step of CN ‘875.
One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell power generation system that would have provided a stable performance and enabled the power generation system to have better reliability (paragraph [0010]).

Examiner Correspondence
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729